Exhibit 10.21

NaPro / Abbott Side Letter Agreement

 

Reference is made to the Development and Supply Agreement of July 23, 1999
between Abbott Laboratories and NaPro BioTherapeutics (as amended to date, the
"Development Agreement"); and the Release and License Agreement among Abbott,
NaPro and Bristol-Myers Squibb Company (the "License Agreement.")

In the event that the Development Agreement is terminated by Abbott for cause
pursuant to Section 15.3 thereof, then (i) in the event Abbott is NaPro's
licensee under the Development Agreement in the United States at the time of
termination, the sublicense granted to Abbott pursuant to Section 3.2 of the
License Agreement shall be converted to an exclusive (even to the exclusion of
NaPro), irrevocable paid up sublicense for the United States, Abbott shall be
entitled to NaPro's rights with respect to the United States territory under the
License Agreement and NaPro shall no longer be entitled to any rights under the
License Agreement with respect to the United States territory; and (ii) in the
event Abbott is NaPro's licensee under the Development Agreement in Canada at
the time of termination, the sublicense granted to Abbott pursuant to Section
3.2 of the License Agreement shall be converted to an exclusive (even to the
exclusion of NaPro), irrevocable paid up sublicense for Canada, Abbott shall be
entitled to NaPro's rights with respect to the Canadian territory under the
License Agreement and NaPro shall no longer be entitled to any rights under the
License Agreement with respect to the Canadian territory.

NaPro BioTherapeutics, Inc.

by /s/ Gordon Link, CFO


Accepted and Agreed


Abbott Laboratories

by /s/ Christopher Begley
         President HPD

 

 

 

 